Citation Nr: 1008193	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.  

2.  Entitlement to service connection for residuals of a left 
hip injury.  

3.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1972.  The Veteran also has verified service in the Air Force 
National Guard from December 1981 to December 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Albuquerque, New 
Mexico.

In January 2010, the Veteran testified at a hearing before 
the undersigned Veteran's Law Judge at the local regional 
office.

The issues of service connection for residuals of a left hip 
and shoulder injury and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran exhibits such symptoms as hypervigilance, 
flashbacks, nightmares, impaired impulse control, suicidal 
ideation, social avoidance, irritability, near-inattention to 
grooming, near continuous depression and difficulty in 
establishing and maintaining effective work and social 
relationships, due to PTSD.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the Veteran 
is being granted an increased rating back to the date of 
service connection, staged ratings are inappropriate here.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Background and Recitation of Evidence

A January 2008 rating decision granted the Veteran service 
connection for PTSD, and assigned an initial rating of 50 
percent, effective from October 10, 2004.  The Veteran seeks 
an initial rating in excess of 50 percent. 

A January 2008 VA examiner noted that the Veteran was alert, 
cooperative and well-oriented.  Thought processes were 
logical and coherent, with no evidence of an underlying 
thought disorder.  Affect was constricted and consistent with 
a depressed mood.   The Veteran described startle symptoms, 
and multiple nightmares per month.  The Veteran indicated 
that he occasionally goes to movies with his grand-niece, but 
that he and his wife do not go out much anymore.  The Veteran 
reported a strong temper, with angry outbursts, but denied 
any history of physical acting out, aggressiveness or 
physical abuse.  He also described significant problems with 
sleep and very little social life.  He likes to be by himself 
and only occasionally gets together with couples friends at 
someone's home in order to accommodate his wife.  The 
examiner found the Veteran was able to function adequately in 
terms of educational and occupational advancement.  The 
Veteran was reported to have current Global Assessment of 
Functioning (GAF) score of 45, with a high of 55 in the past 
year.

VA treatment records from 2008 to 2009 show continued 
treatment for the Veteran's PTSD.  A July 2008 VA treatment 
record showed the Veteran had a casual appearance, and was 
depressed and anxious, with a constricted affect.  His 
thought process was linear and insight and judgment were 
fair.  There was no homicidal or suicidal ideation.  He 
reported isolation and a depressed mood.  His GAF score was 
45.  A February 2009 VA treatment record shows the Veteran 
suffering from a depressed mood, nightmares and 
hypervigilance.  There was noted a brief period of suicidal 
ideation from the previous August.  The Veteran had good eye 
contact and was alert, oriented and cooperative.  His GAF 
score was listed as 50.  

A June 2009 VA treatment record shows that the Veteran was 
suffering from anxiety, depression and war ruminations.  The 
Veteran had lost his job.  He had no recurrence of a suicidal 
impulse, but his mood is markedly depressed.  The Veteran had 
constricted affect and sparse speech and appeared unshaven 
and unkempt.  There was no suicidal or homicidal ideation.  
His GAF score was listed as 35.  An August 2009 VA treatment 
record notes that the new medication he was on helped 
somewhat for his sleep and nightmares and that his depression 
and hopelessness was somewhat improved.  The Veteran was 
alert and cooperative, with mood and affect as mildly 
depressed and he was back working on a per diem basis.  A 
subsequent August 2009 note indicated that the Veteran's mood 
had responded a bit to a medicine change.  There were new 
marital issues related to pornography discovered by the 
Veteran's wife at home.  A referral for couples counseling 
was listed.  The Veteran was fully oriented, with no suicidal 
or homicidal ideation.  He was avoidant and speech was low in 
volume, but logical.  

During his January 2010 hearing before the undersigned, the 
Veteran testified that he was still suffering from nightmares 
and marital difficulties, due to his PTSD.  He also indicated 
that he was depressed and had suicidal ideation and that he 
thought his symptoms were worse than he was rated at.  The 
Veteran testified that he watches TV or sits in the back yard 
to calm down, playing with the cats or dogs.  He also talked 
about his family counseling and that they are working on 
their issues.  The Veteran testified that the simplest things 
set him off and cause his temper to flare.  The Veteran 
testified that he sometimes works for Enterprise Rent- a-Car, 
but not often and that he tends to get along with his co-
workers somewhat.  He likes it being a pretty solitary job 
and stays off to himself, because he cannot always deal with 
people. 

A January 2010 treatment letter from the Veteran's treating 
VA physician indicated that the Veteran exhibited intrusive 
re-experiencing symptoms with flashbacks and consequent 
depression with significant suicidality.  The Vetean was 
inattentive to daily tasks and grooming and there have been 
depressive ruminations with feeling of helplessness, 
hopelessness and intrusive war memories.  The PTSD had to 
draw up a suicide prevention contract with him to protect his 
safety and his current GAF score was 35.  

Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The severity of effects of a mental disorder determines the 
rating.  Id.  

The January 2008 rating decision granted the Veteran service 
connection for PTSD, and assigned an initial rating of 50 
percent, effective from October 10, 2004.  The Board finds, 
however, that the evidence of record meets the criteria for a 
70 percent rating for the Veteran's PTSD.  As shown above, 
the Veteran has symptoms of hypervigilance, flashbacks, 
nightmares, impaired impulse control, suicidal ideation, 
social avoidance, irritability, some inattention to grooming, 
near continuous depression and difficulty in establishing and 
maintaining effective work and social relationships, due to 
PTSD.  The Board in particular notes the multiple instances 
of suicidal ideation throughout the appeal period and the 
fact that the Veteran had lost his full-time job (although he 
subsequently worked), ostensibly due to his PTSD.  These 
symptoms, along with GAF scores as low as 35, indicate that 
the Veteran meet the criteria for a 70 percent rating.  

Given the Veteran's contentions and testimony, his GAF 
scores, and his symptoms, the record more nearly approximates 
occupational and social impairment, with deficiencies in most 
areas, than occupational and social impairment with reduced 
reliability and productivity contemplated in a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating).  Therefore, the Board finds that the Veteran's PTSD 
symptoms most approximately meet the criteria for an initial 
70 percent rating.

The Veteran's symptoms do not meet the criteria for a 100 
percent rating for PTSD.  The greater weight of the evidence 
indicates that the Veteran's PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(although the Board notes that the Veteran has sometimes been 
inattentive to daily tasks) disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, the Veteran does not meet the criteria 
for a 100 percent rating.  

Extraschedular rating 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the 
Veteran's PTSD.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown for the 
entire period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his PTSD during the period of 
time on appeal.  In addition, there is no indication in the 
record that his PTSD alone markedly interferes with his 
employment-or daily activities, beyond what is contemplated 
in the rating schedule (which explicitly contemplates social 
and occupational impairment).  In sum, there is no indication 
in the record that the average industrial impairment from 
this disability would be in excess of that contemplated by 
the assigned evaluation; it is not impractical to apply the 
regular schedular standards.  For these reasons, a referral 
for an extra-schedular rating is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
PTSD, by a letter in November 2004, before the adverse rating 
decisions that are the subject of this appeal.  A March 2006 
letter provided the Veteran with the specific notice required 
by Dingess, supra, including information necessary for 
establishing an initial rating and regarding effective dates.  
A subsequent re-adjudication followed in September 2009.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and VA 
treatment records.  Private records are contained in the 
claims file.  The Veteran was given a VA examination with 
medical opinion, in connection with the claim.  The Veteran 
testified before the undersigned.  Statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2009).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, 
inter alia, duty other than full- time duty prescribed for 
Reserves or the National Guard of any state.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

The Veteran testified during a January 2010 hearing before 
the undersigned that he injured his back when falling off a 
ladder while inspecting an F-16 during his National Guard 
service.  He came down on his left side and hurt his shoulder 
and hip.  The Veteran testified that he received some 
treatment at the time, but that they did not consider it a 
serious injury.  Elsewhere in the record the Veteran contends 
that his shoulder and hip have bothered him ever since 
service and that he was on drill when the injury happened.

An undated letter from L.K. in the claims file indicates that 
L.K. was the superintendent of a shop at Kirkland Air Force 
Base when the Veteran was injured.  L.K. indicated that the 
Veteran was on orders for drill when the injury occurred and 
he was the one that wrote up the injury claim and took the 
Veteran to the clinic.  

There are multiple April 1985 service treatment records 
documenting that the Veteran fell off a ladder and injured 
himself.  A July 1996 service treatment record notes that a 
ladder gave way and the Veteran fell to the ground.  He 
reported left hip and left lower back pain.  An October 1999 
Report of Medical History notes lower back pain radiating to 
the left hip and a history of three falls from aircraft.  
2009 VA treatment records shows the Veteran has a received 
various left shoulder and left hip diagnoses, including 
degenerative joint disease, impingement syndrome and 
bursitis.  

Given that the Veteran's active duty status during periods of 
National Guard service is critical to a determination of his 
claim, and that it appears the New Mexico Air Force National 
Guard has provided all its records (see December 2006 
response), the Board must make a determination to ascertain 
whether the Veteran's injuries occurred during a period of 
active duty for training or inactive duty for training.  

The Board notes that the available National Guard personnel 
records do not indicate the exact dates in 1985 or 1996 that 
the Veteran was on active duty.  However, the records show 
that the Veteran was on active duty for 15 days between 
December 1984 and December 1985 and for 42 days between 
December 1995 and December 1996.  In addition, the Veteran 
contends, and a buddy statement corroborates that the Veteran 
was on active duty for training during at least one of the 
claimed injuries.  Based on the above, and having no reason 
to doubt the Veteran's credibility, the Board finds that the 
evidence that the Veteran fell off the ladder during a period 
of active duty for training is in equipoise.  Giving the 
Veteran the benefit of the doubt, the Board accepts this fact 
for the purposes of the claim.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with a chronic left hip 
or shoulder disorder while in service, "the fact that a 
condition was not diagnosed cannot, by itself, serve to rebut 
a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  The Veteran's service treatment 
records document multiple falls off ladders in service; 
current treatment records show varying diagnoses of left 
shoulder and left hip pain and degenerative changes.  The 
Veteran is competent to attest that he first began 
experiencing left shoulder and hip pain during service that 
has continued to the present.  As such his reports of a 
continuity of symptomatology since service can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  See McLendon, supra.  The threshold for 
finding a link between current disability and service for 
examination purposes is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  Therefore, 
the Board finds that the Veteran should be afforded a VA 
medical examination with a nexus opinion to determine whether 
his claimed left shoulder and left hip disabilities are 
related to his military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

The Board also notes that the Veteran has been receiving 
treatment through VA and the most recent records reflecting 
this treatment are from August 2009  There may be additional 
more current VA treatment records not included in the 
Veteran's claims file, as well as other private treatment 
records; these should be obtained.  See 38 C.F.R. § 3.159(c).  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the Veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

The Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Court found that a claim for a total disability 
rating based upon unemployability (TDIU) was part of the 
determination of an underlying increased rating claim and 
cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
for the notion that a TDIU claim is raised once a Veteran 
submits evidence of a medical disability; makes a claim for 
the highest rating possible; and submits evidence of 
unemployability.  See 38 C.F.R. § 3.155(a).  

In this case, the Veteran has made clear he is seeking the 
highest possible rating for his PTSD, is now at 70 percent 
for one disability (PTSD), which meets the provisions of 
38 C.F.R. § 4.16(a) and there are indications in the record 
that he may be only capable of marginal employment (currently 
engaged in intermittent per-diem work).  

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal.  However, the Veteran has received no notification of 
the evidence needed to substantiate this claim, nor has it 
been adjudicated by the RO to date.  Such action will be 
needed on remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him for his 
left shoulder and hip, including any 
private providers.  After securing any 
release, such records should be requested, 
including VA treatment records from August 
2009 to the present, and all records which 
are not duplicates should then be 
associated with the claims file.

3.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any left shoulder and left hip 
disability.  With respect to each such 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
left shoulder or left hip disability is 
medically related to the Veteran's active 
military service.  The entire claims file 
must be made available to and reviewed by 
the designated examiner, and the report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions. 

4.  Then, after the completion of any 
additional development deemed necessary, 
the Veteran's claims of service connection 
for left hip and shoulder disabilities and 
entitlement to TDIU should be adjudicated.  
If the determination of any claim remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.  Then afford the Veteran and his 
representative the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further appellate 
action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


